DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (USPGPub 2009/0088731) in view of Budiman (USPGPub 2011/0130746).

Re Claim 21, Campbell discloses an ambulatory infusion pump (10), comprising: a pump mechanism configured to facilitate delivery of a medicament to a user (Campbell ¶ 0005-0008, Fig. 1); a user interface (18) configured to display operating parameters of the pump mechanism and to receive input from a user (Campbell ¶ 0048); a memory (16) adapted to store a maximum bolus amount limit defining a maximum amount of the medicament a user can operate the pump (10) to deliver in a single bolus (Campbell ¶ 0063); and a processor (14) configured to execute a procedure when the user manually enters a request through the user interface (18) for delivery of a single bolus of medicament that exceeds the maximum bolus 
	However, Campbell does not disclose instructing delivery via the pump mechanism of the maximum bolus amount limit in response to the receipt of the confirmation. Budiman discloses an infusion pump system (Budiman Abstract) that delivers a maximum bolus amount limit in response to the receipt of a confirmation of a bolus more than the maximum bolus limit (Budiman ¶ 0013, 0016, 0079, 0127) to prevent mismatch between predicted glucose and observed glucose (Budiman ¶ 0075). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell wherein upon confirmation of the user-requested, single bolus of medicament in response to the alert of a bolus that exceeds the maximum bolus amount limit, the configuration as disclosed by Budiman to prevent mismatch between predicted glucose and observed glucose.

Re Claim 22, Campbell in view of Budiman discloses al I of the limitations of Claim 21. Campbell discloses notifying the user that the maximum bolus amount limit was delivered rather than the user-requested single bolus of medicament exceeding the maximum bolus amount limit (Campbell ¶ 0062-0085).

Re Claims 23 and 24, Campbell in view of Budiman discloses all of the limitations of Claim 21. Campbell discloses wherein the user interface is configured to enable the user to set 

Re Claim 25, Campbell in view of Budiman discloses all of the limitations of Claim 21. Campbell discloses wherein the memory stores a maximum limit for the maximum bolus amount limit, and the processor is further adapted to inhibit the user from setting the maximum bolus amount limit above the maximum limit (Campbell ¶ 0009, 0047-0049, 0063 -wherein the "device is manufactured with factory default values for the control parameters").

Re Claim 26, Campbell in view of Budiman discloses all of the limitations of Claim 21. Campbell fails to disclose wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin. Budiman discloses wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes an amount being manually entered by the user in units of insulin (Budiman ¶ 0038, 0127) for keeping track of an amount of insulin delivered. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell in view of Budiman wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin as disclosed by Budiman for keeping track of an amount of insulin delivered.

Re Claim 27, Campbell discloses an ambulatory infusion pump (10), comprising: a pump mechanism configured to facilitate deli very of a medicament to a user (Campbell ¶ 0005-0008, Fig. 1); a user interface (18) configured to display operating parameters of the pump mechanism and to receive input from a user (Campbell ¶ 0048); a memory (16) adapted to store a max bolus setting amount defining a maximum amount of the medicament a user can operate the pump (10) to deliver in a single bolus (Campbell ¶ 0063); and a processor (14) configured to execute a procedure when the user manually enters a request through the user interface (18) for delivery of a single bolus of medicament that exceeds the max bolus setting amount, the procedure comprising: provide a warning on the user interface indicating that the max bolus setting amount has been exceeded by the user-requested single bolus of medicament; and receive a confirmation of the user-requested single bolus of medicament in response to the warning (Campbell ¶ 0008-0010, 0046,0079-0088, 0094-0096, 0110).
	However, Campbell does not disclose automatically reduce the user-requested single bolus of medicament to the max bolus setting amount; and instruct delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation. Budiman discloses an infusion pump system (Budiman Abstract) that automatically reduces a user-requested single bolus of medicament to a max bolus setting amount; and instructs delivery via a pump mechanism of the max bolus setting amount in response to receipt of a confirmation (Budiman ¶ 0013, 0016, 0079, 0127) to prevent mismatch between predicted glucose and observed glucose (Budiman ¶ 0075). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell wherein the user-requested single bolus of medicament to the max bolus setting 

Re Claim 28, Campbell in view of Budiman discloses all of the limitations of Claim 27. Campbell further discloses notifying the user that the max bolus setting amount was delivered rather than the user-requested single bolus of medicament (Campbell ¶ 0065 and 0071).

Re Claims 29 and 30, Campbell in view of Budiman discloses all of the limitations of Claim 27. Campbell further discloses wherein the user interface is configured to enable the user to set the max bolus setting amount (Campbell ¶ 0062-0085); and wherein the max bolus setting amount can be set at 25 units of medicament (Campbell ¶ 0083).

Re Claim 31, Campbell in view of Budiman discloses all of the limitations of Claim 27. Campbell further discloses wherein the memory stores a maximum limit for the max bolus setting amount, and the processor is further adapted to inhibit the user from setting the max bolus setting amount above the maximum limit (Campbell ¶ 0009, 0047-0049, 0063 -wherein the "device is manufactured with factory default values for the control parameters").

Re Claim 32, Campbell in view of Budiman discloses all of the limitations of Claim 27. Campbell fails to disclose wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user 

Re Claim 33, Campbell discloses an ambulatory infusion pump system, comprising: an ambulatory infusion pump (10) including a pump mechanism configured to facilitate delivery of a medicament to a user (Campbell ¶ 0005-0008, Fig. 1); a remote commander (Campbell ¶ 0053, 0064) configured to transmit commands to the ambulatory infusion pump for operation of the ambulatory infusion pump (Campbell ¶ 0048), the remote commander including a user interface (18), a memory (16) adapted to store a maximum bolus amount limit defining a maximum bolus amount of the medicament a user can cause the pump to deliver in a single bolus (Campbell ¶ 0063) and a processor (14) configured to execute a procedure when the user manually enters a request through the user interface for delivery of a single bolus of medicament that exceeds the maximum bolus amount limit, the procedure comprising: provide a warning on the user interface indicating that the user-requested, single bolus of medicament exceeds the maximum bolus amount limit; and receive a confirmation of the user-requested, 
	However, Campbell fails to disclose automatically reducing the user-requested, single bolus of medicament to the maximum bolus amount limit; and instructing the ambulatory infusion pump to proceed with delivering the maximum bolus amount limit. Budiman discloses an infusion pump system (Budiman) that delivers a maximum bolus amount limit in response to the receipt of a confirmation of a bolus more than the maximum bolus limit (Budiman ¶ 0013, 0016, 0079, 0127) to prevent mismatch between predicted glucose and observed glucose (Budiman ¶ 0075). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell wherein upon confirmation of the user-requested, single bolus of medicament in response to the alert of a bolus that exceeds the maximum bolus amount limit, the configuration as disclosed by Budiman to prevent mismatch between predicted glucose and observed glucose. 

Re Claim 34, Campbell in view of Budiman disclose all of the limitations of Claim 33. Campbell further discloses notifying the user that the maximum bolus amount limit was delivered rather than the user-requested, single bolus of medicament (Campbell ¶ 0065 and 0071).

Re Claims 35 and 36, Campbell in view of Budiman disclose all of the limitations of Claim 33. Campbell further discloses wherein the user interface is configured to enable the user to set 

Re Claim 37, Campbell in view of Budiman disclose all of the limitations of Claim 33. Campbell further discloses wherein the memory stores a maximum limit for the max bolus setting amount, and the processor is further adapted to inhibit the user from setting the max bolus setting amount above the maximum limit (Campbell ¶ 0009, 0047-0049, 0063 - wherein the "device is manufactured with factory default values for the control parameters").

Re Claim 38, Campbell in view of Budiman disclose all of the limitations of Claim 33. Campbell further discloses wherein the request for deli very of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin. Budiman discloses wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes an amount being manually entered by the user in units of insulin (Budiman ¶ 0038, 0127) for keeping track of an amount of insulin delivered. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell in view of Budiman wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin as disclosed by Budiman for keeping track of an amount of insulin delivered.

Re Claim 39, Campbell in view of Budiman disclose all of the limitations of Claim 33. Campbell discloses wherein the remote commander is a cell phone (Campbell ¶ 0053, 0064).

Response to Arguments
Applicant’s arguments with respect to Claims 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/15/2021